  

Exhibit 10.6

 

LOCKUP/LEAKOUT AGREEMENT

 

December 31, 2015

 

The Seawolf Group LLC

4470 W. Sunset Blvd, Suite 480

Los Angeles, CA 90027

Attn: Jasmine Wolf, Managing Member

 

Dear Ms. Wolf:

 

This letter agreement (this “Agreement”) is entered into effective as of the
date set forth above (the “Effective Date”). As of the Effective Date, and as a
result of the sale of substantially all of its assets to The Grilled Cheese
Truck, Inc., a Nevada corporation (the “Company”), The Seawolf Group LLC, a
California limited liability company (the “Shareholder”) is the record and
beneficial owner of six hundred fifty thousand (650,000) shares of Series B
Convertible Preferred Stock (the “Preferred Shares”) of the Company. The
Shareholder does not own any other equity securities of the Company, or any
securities or other instruments convertible into equity securities of the
Company. The Shares are convertible, at any time or from time to time, into an
equal number of shares of common stock of the Company (the “Common Shares” and,
together with the Preferred Shares, the “Shares”).

 

In consideration of the receipt of payment for the Preferred Shares, the
Shareholder hereby agrees, among other things enumerated below, not to sell the
Shares or otherwise transfer the Shares except as provided herein. The
Shareholder further agrees that the restrictions set forth herein on the sale of
the Shares will apply to any change(s) in ownership that may occur by transfer
of the Shares in a private transaction. In connection with the foregoing, the
Shareholder agrees as follows:

 

1.          The Shareholder has full power and authority to enter into this
Agreement and to restrict the transferability and salability of the Shares as
provided herein.

 

2.          The Shareholder’s compliance with the terms and conditions of this
Agreement will not conflict with any instrument or agreement pertaining to such
Shares, and will not conflict with, result in a breach of, or constitute a
default under any instrument to which Shareholder is a party.

 

3.          The Shareholder agrees not to publicly resell the Retained Shares
for a twelve-month lockup period, ending December 31, 2016 (the “Lockup
Period”).

 

Page 1 of 4

 

 

4.          Following the Lockup Period, the Shareholder agrees to sell no more
than one-twelfth (1/12) of the Shares in any calendar month without the prior
written consent of the Company. This limitation is non-cumulative; i.e., if less
than one-twelfth (1/12) of the Shares are sold in any month, the Shareholder may
not sell more than one-twelfth (1/12) in any succeeding month.

 

5.          The Shareholder agrees not to make any private transfer of any of
the Shares unless the transferee agrees in writing to be bound by the
restrictions contained herein.

 

6.          The Shareholder agrees that each stock certificate held or received
by the Shareholder or any transferee shall bear a legend substantially as
follows:

 

“Pursuant to a certain Lockup Agreement dated December 31, 2015 (the
“Agreement”), the Shares represented by this stock certificate may not be sold
in whole or in part until December 31, 2016, and thereafter may not be sold in
quantities in excess of 54,166 Shares per calendar month; and no private
transfer may be made unless the transferee agrees in writing to be
unconditionally bound by the terms of the Agreement.”

 

7.          Miscellaneous provisions.

 

A.           This Agreement constitutes the entire understanding and agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties.

 

B.           Shareholder agrees that this Agreement and the obligations
hereunder shall attach to the Shares and shall be binding upon any other person
or entity to which legal or beneficial ownership of such Shares shall pass,
whether by operation of law or otherwise, including, without limitation, such
Shareholder’s heirs, guardians, administrators or successors. Notwithstanding
any such transfer of the Shares, the transferor shall remain liable for the
performance of all obligations under this Agreement of the transferor.

 

C.           Shareholder agrees to promptly notify the Company of the number of
shares of Company stock acquired by Shareholder, if any, after the date of this
Agreement.

 

D.           This Agreement shall not be assignable by Shareholder without the
prior written consent of the Company. This Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns. Nothing expressed in this Agreement is intended or shall
be construed to give any person or entity other than the Parties or their
respective heirs, executors, administrators, legal representatives, successors
or permitted assigns, any legal or equitable right, remedy or claim under this
Agreement or any provision contained herein.

 

Page 2 of 4

 

 

E.           The parties acknowledge that money damages are an inadequate remedy
for breach of this Agreement because of the difficulty of ascertaining the
amount of damage that will be suffered by the non-breaching party or parties in
the event this Agreement is breached. Therefore, each party agrees that the
non-breaching party or parties may obtain specific performance of this Agreement
without the necessity of establishing irreparable harm or posting any bond, and
will be in addition to any other remedy to which such party may be entitled at
law or in equity.

 

F.           Any term or provision of this Agreement may be amended, and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by a writing
signed by the party to be bound thereby. The waiver by a party of any breach
hereof for default in the performance hereof shall not be deemed to constitute a
waiver of any other default or any succeeding breach or default.

 

G.           Should suit be brought to enforce or interpret any part of this
Agreement, the prevailing party shall be entitled to recover, as an element of
the costs of suit and not as damages, reasonable attorneys’ fees to be fixed by
the court (including without limitation, costs, expenses and fees on any
appeal). The prevailing party shall be the party entitled to recover its costs
of suit, regardless of whether such suit proceeds to final judgment. A party not
entitled to recover its costs shall not be entitled to recover attorneys’ fees.
No sum for attorneys’ fees shall be counted in calculating the amount of a
judgment for purposes of determining if a party is entitled to recover costs or
attorneys’ fees.

 

H.           This Agreement will be governed by and construed and enforced in
accordance with the laws of the State of California, without regard to its
choice of law principles, applicable to a contract executed and to be performed
in the State of California. Each party hereto (i) agrees to submit to personal
jurisdiction and to waive any objection as to venue in the state or federal
courts located in Los Angeles County, California; (ii) agrees that any action or
proceeding shall be brought exclusively in such courts, unless subject matter
jurisdiction or personal jurisdiction cannot be obtained; and (iii) agrees that
service of process on any party in any such action shall be effective if made by
registered or certified mail addressed to such party at the address specified in
the Asset Purchase Agreement between them dated December 18, 2015, or to any
other addresses as he, she or it may from time to time specify to the other
parties in writing for such purpose. The exclusive choice of forum set forth in
this paragraph shall not be deemed to preclude the enforcement of any judgment
obtained in such forum or the taking of any action under this Agreement to
enforce such judgment in any appropriate jurisdiction.

 

I.           All parties to this Agreement acknowledge and agree that they have
been advised to, and have had the opportunity to, seek independent counsel and
advice with respect to the terms of this Agreement. As such, this Agreement has
been negotiated at arms-length between persons sophisticated and knowledgeable
in these types of matters. Additionally, any normal rules of construction that
would require a court to resolve matters of ambiguities against the drafting
party are hereby waived and shall not apply in interpreting this Agreement.

 

Page 3 of 4

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.

 

“Shareholder”   “Company”       The Seawolf Group LLC,   The Grilled Cheese
Truck, Inc., a California limited liability company   a Nevada corporation      
/s/ Jasmine Wolf   /s/ Algie Hodges By: Jasmine Wolf   By: Algie Hodges Its:
Managing Member   Its: Chief Executive Officer

 

Page 4 of 4

